DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims (1, 4-7, 9 and 12-20) are allowed as the prior art does not teach or suggest the applicant’s invention. 
The amended claims and the Remarks (filed 03 May 2021) distinguishes the Applicant’s invention over the cited prior art. The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record.  In particular, none of the cited prior art teaches or reasonably suggests:
“A stylus pen, comprising: 
a tip electrode configured to be in contact with a screen of a touch panel to transmit an output signal to the touch panel via the tip electrode and receive an input signal from the touch panel via the tip electrode; 
a power supply circuit configured to selectively supply a first supply voltage or a second supply voltage; 
a signal detector configured to detect an enable signal from the input signal, wherein the signal detector is further configured to control the power supply circuit to supply the first supply voltage in response to presence of the enable signal, and to control the power supply circuit to supply the second supply voltage in response to absence of the enable signal for a period of time; and 
a drive circuit configured to operate at the first supply voltage to generate the output signal and not to generate the output signal at the second supply voltage, 
wherein the signal detector comprises: 
a first attenuator configured to actively attenuate the input signal from the touch panel, and 
a decoder configured to decode the enable signal from the input signal attenuated by the first attenuator, wherein the decoder is further configured to decode a synchronization signal from the input signal attenuated by the first attenuator, and 
wherein the drive circuit comprises a microcontroller comprising: 
a built-in clock circuit configured to generate a clock signal, wherein the built-in clock circuit comprises an RC oscillator, a counter, and a holding register, and 
a processor configured to control the built-in clock circuit based on the synchronization signal to adjust the clock signal to synchronize time between the stylus pen and the touch panel, and to generate the output signal based on the adjusted clock signal.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bryan Earles whose telephone number is (571)272-4628.  The examiner can normally be reached on Monday-Friday at 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on (571)272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN EARLES/Primary Examiner, Art Unit 2625